IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MISSOURI
KANSAS CITY DIVISION

GEORGE CHERRY, on behalf of
himself and all others similarly

 

)
)
situated, )
)
Plaintif€ )

v. ) Civil Action No.
)
FIRST ADVANTAGE )
BACKGROUND SERVICES CORP., )
)
Defendant. )
)

NOTICE OF REMOVAL

 

PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1331, 1441, and
1446, Defendant First Advantage Background Services Corp. (”Defendant")
hereby removes this action from the Circuit Court of Clinton County, State of
Missouri (”State Court"), in Which court the cause of action Was filed, to the
United States District Court for the Western District of Missouri, Kansas City
Division. ln support thereof, Defendant state as folloWs:

1. Defendant exercises its right under the provisions of 28 U.S.C. §§
1331, 1441, and 1446 to remove this case from the State Court, in Which the case

Was filed under the name and style, George Cherry, individually and on behalf of all

EXH|B|T

_’L

   

CaS€ 5219-CV-06052-DG '

13380687V1 l|€d 04/18/19 PO.Q€ 1 Of 18

others v. First Advantage Backgroand Serz)ices Corp., Circuit Court of Clinton
County, State of Missouri, Case No. 19CN-CC00011.

2. 28 U.S.C. § 1441(a) provides that ”any civil action brought in a State
court of Which the district courts of the United States have original jurisdiction
may be removed by the defendant or the Defendant to the district court of the
United States for the district and division embracing the place Where such action
is pending."

3. This is a civil action that Was instituted in the State Court, and has
not been tried.

4. Plaintiff George Cherry (”Plaintif ”) filed a Complaint (the
”Complaint") against Defendant in the State Court on or about March 2(), 2019,
as more fully set out in Exhibit 1, attached hereto and incorporated herein by
reference.

5. Plaintiff served copies of a Summons and the Complaint on Defendant on
March 21, 2019, as more fully set out in Exhibit 2, attached hereto and
incorporated herein by reference SUB]ECT MATTER ]URISDICTION
Federal Question ]urisdiction Exists Pursuant To 28 U.S.C. § 1331

5. The Court has subject matter jurisdiction over this matter and this

case is properly removed to this Court because, as more fully set forth beloW:

_ 2 _
izzsoesm Case 5:19-cv-06052-DGK Document 1-1 Filed 04/18/19 Page 2 of 18

6. Pursuant to 28 U.S.C. §1331, the cause of action in the Complaint
arises under the laws of the United States.

7. 28 U.S.C. §1331 states that ”[t]he district courts shall have original
jurisdiction of all civil actions arising under the Constitution, laws, or treaties of
the United States."

8. As this Court has held, ”the determination of Whether a case arises
under federal law is made by examining the face of a plaintiff's Well-pleaded
complaint.” Toz)ey v. Prudential lns. Co. of America, 42 F. Supp.2d 919, 921 (W.D.
Mo. 1999).

9. Removal here is proper under 28 U.S.C. § 1441(a) because the Court
has original jurisdiction, pursuant to 28 U.S.C. §1331, over Plaintiff’s claims
arising under federal laW.

10. Specifically, the only causes of action set forth in Plaintiff’s
Complaint are for violation of § 1681e(b) and § 1681k of the Fair Credit Reporting
Act (”FCRA”), 15 U.S.C. § 1681 et seq. See Complaint 11 28, 38, 40, 54. Plaintiff
does not assert any other claims except for these alleged violations of the FCRA.

11. Plaintiff’s FCRA claims present a substantial federal question
Sufficient to confer federal jurisdiction See, e.g., Foltz v. Gaitar Center Stores, Inc.,
No. 14-4308, 2015 WL 12868219, at *1 (W.D. Mo. Dec. 10, 2015) (”The Lawsuit

_3_

13380687v1Case 5:19-cv-06052-DGK Document 1-1 Filed 04/18/19 Page 3 of 18

Was removed to this Court on November 26, 2014 based
on federal question jurisdiction. Plaintiff asserted class claims against Defendant
under the Fair Credit Reporting Act."); Bruce v. Homeward Residential, Inc., No. 14-
3325, 2015 WL 5797846, at *6 (N.D. Ga. Aug. 31, 2015) (”As this matter Was
removed on the basis of federal question jurisdiction, the Court begins its
analysis With the FCRA claim, as it is the only claim that provides a basis for
federal question jurisdiction.”). Accordingly, Plaintiff’s alleged claim arises
under federal law Within the meaning of 28 U.S.C. § 1331, and thus the instant
action is properly removed to this Court.
PROCEDURAL COMPLIANCE

12. ln accordance With the requirements of 28 U.S.C. § 1446(b), this
Notice of Removal is filed Within thirty (30) days after the receipt by Defendant
of a copy of the summons and the initial pleadings setting forth the claim for
relief on Which this removal is based.

13. Pursuant to 28 U.S.C. §1441 et seq., the right exists to remove this
case from the State Court, to the United States District Court for the Western
District of Missouri, Which embraces the place Where the action is pending.

14. The United States District Court for the Western District of Missouri,
embraces the county in Which the state court action is now pending, and thus,

this Court is a proper venue for this action pursuant to 28 U.S.C. § 90(a)(2).
_ 4 _
izzsossvvi Case 5:19-cv-06052-DGK Document 1-1 Filed 04/18/19 Page 4 of 18

15. No previous application has been made for the relief requested
herein.

16. Pursuant to the provisions of 28 U.S.C. § 1446(a), attached as
Exhibit A is a copy of the Complaint bearing Case No. 19CN-CC00011, filed in
the State Court, as Well as the Sumrnons and attached as Exhibit B is a copy of
the Proofs of Service.

17. There are no other Defendants in this action.

18. Written notice of the filing of this Notice of Removal Will be served
upon Plaintiff’s counsel, via process server at the address listed in the Complaint.

19. A true and correct copy of this Notice of Removal Will be filed With
the clerk of the State Court, as required by law, and served upon Plaintiff’s

counsel, See 28 U.S.C. § 1446(d).

20. By removing this case from State Court to this Court, Defendant
does not Waive any available defenses or admit any of the allegations made in
Plaintiff’s Complaint.

WHEREFORE, Defendant hereby prays that this Court removes the
captioned matter from the Circuit Court of Clinton County, Missouri to this

Court, and all other relief deemed proper and just.

_5-

13380687V1Case 5:19-cv-06052-DGK Document 1-1 Filed 04/18/19 Page 5 of 18

Respectfully submitted,

]Al\/IES W. TIPPIN & ASSOCIATES

/S/.‘Dana .9`. eatfe)¢

Dana Tippin Cutler MO#36377
21 West Gregory Boulevard
Kansas City, Missouri 64114
816.471.8575

816.421.0243 - Fax
dtcutler@tippinlawfirm.com

/ s/ Henrv R. Chalmers
Henry R. Chalmers
Georgia Bar No. 118715
henry.Chalme_rs@agg.com
Edward P. Cadagin
Georgia Bar No. 647699
edward.cadagin@agg.com

 

ARNALL GOLDEN GREGORY LLP
171 17th Street, N.W., Suite 2100
Atlanta, Georgia 30363

Telephone: 404-873-8500

Facsimile: 404-873-8501

Counsel for Defendant First Adz)antage
Backgroand Serz)ices, Corp.

_ 6 _
iszsoezmi Case 5:19-cv-06052-DGK Document 1-1 Filed 04/18/19 Page 6 of 18

19CN-CC00011

IN THE CIRCUIT COURT OF CLINTON COUNTY MISSOURI

GEORGE CHERRY,
lndividually And On Behalf Of
All Others,

Plaintiff,
Case No.:
vs.
JURY TRIAL DEMANDED
FIRST ADVANTAGE BACKGROUND
SERVICES CORP.
Registered Agent:
CSC-Lawyers Incorp. Service Co.
221 Bolivar Street
Jefferson City, MO 65101

Defendant.

PETITION

COMES NOW the Plaintiff, George Cherry, and brings the following class
action against Defendant, First Advantage Background Services Corp., ("Defendant"),
pursuant to the Fair Credit Reporting Act ("FCRA").

PRELIMINARY STATEMENTS
l. Defendant is a Consumer Reporting Agency (as a "Consumer Reporting agency"
is defined pursuant to the FCRA).
2. Defendant provided a Consumer Report concerning the Plaintiff to Adecco USA,

lnc., (Adecco).

3. Defendant provided a Consumer Report concerning the Plaintiff to Adecco in or
about March 2018.
4. The Consumer Report provided to Adecco contains information that is

misleading, inaccurate, and confusing
5. The Consumer Report contained information that threatened the livelihood of the

Plaintiff.

EXHlBlT

  
 

Case 5:19-cv-06052-DGK hcume -1 Fi|e¢ ¢4/18/19 Page?of 18

10.

11.

12.

13.

14.

15.

16.

Plaintiff brings this action against Defendant for violations of the FCRA.
Plaintiff seeks statutory damages, actual damages, injunctive relief, punitive
damages, costs and attorneys’ fees, and other appropriate relief pursuant to the
FCRA.

PARTIES
Plaintiff Cherry is a resident of St. Louis, Missouri.

Defendant is a foreign company doing business in Missouri.

JURISDICTION AND VENUE
This court has jurisdiction over Plaintiff’s FCRA claim pursuant to 15 U.S.C. §
1681p and Article V, Section 14(a) of the Constitution of Missouri.
Venue is proper in this Court pursuant to R.S.Mo. 508.010.2(4).

FACTUAL ALLEGATIONS

The Consumer Report provided to Adecco contains information that makes it
appear as if the Plaintiff had been sentenced at the time of the report.
The Consumer Report provided to Adecco contains information that makes it
appear as if the Court had issued a disposition in the reported case.
lndicating that there Was a disposition in the Plaintiff’s case makes it appear as if
the Plaintiff Was convicted
Defendant’s classification of the pending case as having a disposition is confusing
and injured the Plaintiff.
Defendant’s classification of the Plaintiff as having been sentenced is confusing

and injured the Plaintiff.

Case 5:19-cv-06052-DGK Document 1-1 Filed 04/18/19 Page 8 of 18

17.

18`

19.

20.

21.

22.

23.

24.

25.

26.

27.

28.

On information and belief, Adecco relied on Defendant’s Consumer Report for
employment purposes.

On information and belief, Adecco relied on Defendant’s Consumer Report and
took adverse action against the Plaintiff that was based, in whole or in part, on
information in the Consumer Report.

The inclusion of information that indicates that the Plaintiff was sentenced, when
he was not, fails to achieve maximum possible accuracy.

The inclusion of information that indicates that the charge had a disposition, when
it did not, fails to achieve maximum possible accuracy.

The inclusion of information that indicates that a sentence was issued makes it
appear as if the Plaintiff was convicted of the crime charged.

Plaintiff was not convicted of the crime charged

The continuance of a charge is not a sentence.

The issuance of a warrant is not a disposition,

The Defendant did not notify the Plaintiff, at the time the Consumer Report was
provided to Adecco, that public record information was being reported to Adecco.
At the time the Defendant produced the Consumer Report to Adecco, concerning
the Plaintiff, the Defendant did not attempt to comply with 15 U.S.C. § 1681k via
§16811<(a)(1).

On information and belief, at the time the Defendant produced the Consumer
Report to Adecco, concerning the Plaintiff, the Defendant would have attempted,
if any attempt was made, to comply with 15 U.S.C. § 1681k via §l681k(a)(2).

Defendant failed to comply with 15 U.S.C. § 1681k.

Case 5:19-cv-06052-DGK Document 1-1 Filed 04/18/19 Page 9 of 18

29.

30.

31.

32.

33.

34.

35.

36.

37.

38.

The Consumer Report produced by the Defendant is not complete and up to date
in violation of the FCRA.
Had the Consumer Report been complete and up to date it would have indicated

the status of the pending charge.
The Consumer Report produced by the Defendant, concerning the Plaintiff, was

produced in accordance with Defendant’s policies.
Defendant is aware of the FCRA.
Defendant expects that the Consumer Reports they provide will be relied upon to
make decisions regarding employment
Defendant has knowledge that it must comply with the FCRA.
Defendant is required to prepare all Consumer Reports in accordance with the
FCRA.
Defendant’s multiple violations of the FCRA combined with its knowledge of the
requirements of the FCM is evidence that the Defendant’s violations were
willful.

CLASS ACTION ALLEGATIONS
Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.
Plaintiff asserts the following classes:
l681e(b) Disposition Class: All individuals who were the subject of one or more
Consumer Reports in which Defendant included information regarding an alleged
disposition in which no disposition had taken place from March 19, 2017, through
the conclusion of this matter.
1681e(b) Sentence Class: All individuals who were the subject of one or more
Consumer Reports in which Defendant included information regarding an alleged

sentence in which no sentence had taken place from March 19, 2017, through the
conclusion of this matter.

Case 5:19-cv-06052-DGK Document 1-1 Filed 04/18/19 Page 10 of 18

39.

40.

41.

1681k Class: All individuals who were the subject of one or more Consumer
Reports in which Defendant included matters of public record without giving
contemporaneous notice as required by 15 U.S.C. § 1681k(a)(1) or maintaining
strict procedures as required by 15 U.S.C. § 1681k(a)(2) from March 19, 2017,
through the conclusion of this matter.
Numerosity
The proposed class is so numerous that joinder of all class members is
impracticable Defendant regularly produces Consumer Reports on individuals to
third parties. Defendant fails to follow reasonable procedures to assure maximum
possible accuracy of the information concerning the individual about whom the
reports relate in compliance with the FCRA. Defendant also failed to comply with
1681k. Plaintiff believes that during the relevant time period, a Sufficient number
of individuals would fall within the definition of the Putative Class.
Common Questions of Law and Fact

Virtually all of the issues of law and fact in this class action predominate over any
questions affecting individual class members Among the questions of law and
fact common to the class is:
a. Whether Defendant complies with 1681e(b) and follows reasonable

procedures to assure maximum accuracy of the information contained in

their reports;

b. Whether Defendant’s violations of the FCRA were willful;

c. Whether the Defendant complies with the mandates of § 168 lk;
d. The proper measure of statutory damages and punitive damages; and
Typicality

Plaintiffs claims are typical of the members of the proposed class. Defendant is

a Consumer Reporting agency that produces Consumer Reports to third parties.

Case 5:19-cv-06052-DGK Document 1-1 Filed 04/18/19 Page 11 of 18

42.

43.

44.

Defendant produces the Consumer Report in violation of the mandates of the
FCRA. The FCRA violations suffered by the Plaintiff are typical of those suffered
by other class members and the Defendant treated Plaintiff consistent with other
Putative Class members in accordance with its standard policies and practices.

Adequacy of Representation
Plaintiff, as a representative of the class, will fairly and adequately protect the
interests of the Putative Class and has no interest that conflict with or are
antagonistic to the interest of the class members. Plaintiff has retained attorneys
competent and experienced in class action litigation. No conflict exists between
Plaintiff and members of the class. A class action is superior to any other
available method for the fair and efficient adjudication this controversy, and
common questions of law and fact overwhelmingly predominate over individual
questions that may arise.

Superiority

This case is maintainable as a class action under l\/Io. R. Civ. P. 52(b)(1) because
prosecution of actions by or against individual members of the Putative Classes
would result in inconsistent or varying adjudications and create the risk of
incompatible standards of conduct for Defendant. Further, adjudication of each
individual class members' claim as a separate action will potentially be dispositive
of the interest of other individuals not a party to such action, impeding their
ability to protect their interests.
This case is maintainable as a class action under Mo. R. Civ. P. 52(b)(2) because

Defendant has acted or refused to act on grounds that apply generally to the

Case 5:19-cv-06052-DGK Document 1-1 Filed 04/18/19 Page 12 of 18

45.

46.

47.

48,

Putative Classes, so that declaratory and/or injunctive relief is appropriate
respecting the Classes as a whole.

Class certification is also appropriate under Mo. R. Civ. P. 52(b)(3) because
questions of law and fact common to the Putative Classes predominate over any
questions affecting only individual members of the Putative Classes, and because
a class action is superior to other methods for the fair and efficient adjudication of
this litigation Defendant's conduct described in this Complaint stems from
common and uniform policies and practices, resulting in common violations of
the FCRA. Members of the Putative Classes do not have an interest in pursuing
separate actions against Defendant, as the amount of each class member's
individual claims is small compared to the expense and burden of individual
prosecution Class certification will also obviate the need for unduly duplicative
litigation that might result in inconsistent judgments concerning Defendant’s
practices. Moreover, management of this action as a class action will not present
any likely difficulties ln the interests of justice and judicial efficiencies, it would
be desirable to concentrate the litigation of all Putative Class members' claims in a
single forum.

Plaintiff intends to send notice to all members of the Putative Classes to the extent
required by Rule 52. The names and address of the Putative Class members are

available from Defendant's records.

VIOLATIONS OF THE FCRA
Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.

Defendant’s Consumer Report includes information in the disposition category

Case 5:19-cv-06052-DGK Document 1-1 Filed 04/18/19 Page 13 of 18

49.

50.

51.

52.

53.

54.

55.

that is not a disposition

Defendant’s Consumer Report includes information in the sentence category that

is not a sentence

Plaintiff s case was not disposed of at the time the Defendant produced the

Consumer Report to Adecco.

The Consumer Report is not complete and up to date as it does not indicate the

charges have not been disposed of and there has been no sentencing

Plaintiff had not received a sentence in the case identified in the Consumer Report

at the time the Defendant produced the report to Adecco.

Defendant’s actions were negligent, reckless, and willful.

Defendant’s violations were willful. Defendant acted in deliberate or reckless

disregard of its obligations and rights of Plaintiff under the provisions of the

FCRA. Defendant's willful conduct is reflected by, among other things, the

following facts:

a. Defendant has access to legal advice;

b. Defendant produced a Consumer Report on the Plaintiff that contained
information that was misleading, inaccurate, confusing, incomplete, and
not up to date;

c. Defendant produced a Consumer Report that contained information that
was not prepared in a manner that it would assure the maximum accuracy
of the information being provided regarding the Plaintiff; and

d. Defendant failed to abide by the FCRA.

Plaintiff is entitled to statutory damages of not less than $100 and not more than

$1000 for each and every one of these violations, pursuant to 15 U.S.C.

§i6sin(a)(i)(A).

Case 5:19-cv-06052-DGK Document 1-1 Filed 04/18/19 Page 14 of 18

56. Plaintiff is also entitled to punitive damages for these violations, pursuant to 15
U.S.C. §1681n(a)(2).
57. Plaintiff is further entitled to recover their costs and attomeys’ fees, pursuant to
15 U.S.C. §1681n(a)(3).
WHEREFORE, the Plaintiff respectfully requests that this Court issue an Order for the
following:
a. Order finding that Defendant committed multiple, separate violations of
the FCRA;
b. Order finding that Defendant acted negligently and/or willfully in

deliberate or reckless disregard of Plaintiffs rights and its obligations of

the FCRA;

c. Order awarding statutory damages and punitive damages as provided the
FCRA;

d. Order awarding reasonable attorneys’ fees and costs as provided by the
FCRA; and

e. Order granting injunctive relief and other and further relief, in law or

equity, as this Court may deem appropriate and just.
DEMAND FOR JURY TRIAL

Plaintiff hereby demands a jury trial on all causes of action and claims with

respect to which Plaintiff has a right to jury trial.

Case 5:19-cv-06052-DGK Document 1-1 Filed 04/18/19 Page 15 of 18

By: fsi C. Jason Brown

Charles Jason Brown MO 49952
Jayson A. Watkins MO 61434
Brown & Watkins LLC

301 S. US 169 Hwy

Gower Missouri 64454

Tel: 816-424-1390

Fax: 816-424-1337
brown@brownandwatkins.com
watkins@brownandwatkins.com
ATTORNEYS FOR PLAINTIFF

Case 5:19-cv-06052-DGK Document 1-1 Filed 04/18/19 Page 16 of 18

lN THE 43RD JUD|C|AL ClRCUlT, CL|NTON COUNTY, MISSCURI

 

 

 

 

 

 

Judge or Division: Case Number: 190N-CC00011
R BRENT ELL|OTT
Plaintiff/Petitioner: Plaintiff’siPetitioner’s Attorney/Address 3/;:)|;50[: 9
GEORGE CHERRY CHARLES JASON BROWN
301 s us HiGHWAY 169 ELL|S DOCKRAY

vs. GowER. Mo 64454-9116 ClRCUlT CLERK
Defendant/Respondent: COUFf Addr€SSi Exgj:!l?o|g §E)CIOA';DER
FlRST ADVANTAGE BACKGROUND 207 NORTH MA|N t »
SERV|CES CORP_ PLATTSBURG, MO 64477
Nature of Suit:
CC Other Miscellaneous Actions mate Fiie siamp)

 

 

 

 

Summons in Civi| Case

The State of Missouri to: FlRST ADVANTAGE BACKGROUND SERV|CES CORP.

Alias:
c/o csc-LAWYERS lNcoRP sEvacE
221 BoleAR sTREET
JEFFERsoN clTY, Mo 65101

COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a
copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiffipetitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. lf you fail to file your pleading, judgment by default may
be taken against you for the relief demanded in the petition.
ELLIS uoCi<R§i_i`, QIRCUIT CLERK

cL/NToN couNrY 0 3 f 2 0 / 2 0 l 9 -- "-’- -#"`-g ;_,`, >,,_{_

Date

Further Information:

 

 

"\-..

 

cl i_<
BY: coNNiE TH?{RP, DEPUTY cLERK

 

Sheriff’s or Server's Return

Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
l certify that | have served the above summons by: (ci\eck one)
E| delivering a copy of the summons and a copy of the petition to the defendantirespondent_

leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
, a person of the defendant'sirespondent's family over the age of
g 15 years who permanently resides with the defendant!respondent.

(for service on a corporation) delivering a copy of the summons and a copy of the complaint to' f

‘SFVELL€H LEL~) is (name) clgg_gj,\_n.e atf fcan 'S %LQQ<AT~ liillei-

J

 

l:]other:
Served atZZ‘ lgs>L~W/V'~ quid l _»< FFE/L-°N-" Ci‘l“<‘ik MO (>S""°' (address)

r

in c a <_é° (Couniy/city of st. Louis), Mo, on C> 3 fr?_{ f l °i (date) at i O ii GAM (time).
. "i
r)A\/it) M. RosERTs l ./"/'~a?€=b»_§\

Pn‘nted Name of Sheriff or Server Signature cl Sheritf or Server
Must be sworn before a notary public if not served bF? au]thglzed oflicer:
a ,

Subscribed and swom to before me on z g ldate].

(Seal) t , L_ '_-r_ .-/i __ _ l
My commission expires: /)` / '~)L {L‘(t.-_:q;-,_.t,/ /(_;~€?1£”

Date i‘v‘otary Public__ §

 

 

 

Sheriff’s Fees, if applicable

 

 

Summons $ PATR|CIA J. ROBERTS

Non Est $_______ Notary Puiili»:~lllotery Sea|
Sherist Deputy Sa!ary STATE OF Mi$$fil.iRl-County of Ccle
Supp|ementa| Surcharge $ 10.00 Commissi»:-n #'12481691
Mi|eage $ ( miles @ $_ per mi[e)Mli Cemmissici» Exp."a'es Dec, rl, 2020
Tota| $ ,

A copy of the summons and a copy of the petition must be served on each defendant/respondent For methods of service on all
classes of soits, see Supreme Court Rule 54.
EXHlBlT

v
§1-1 FY`@| 04/13/1

 

 

    
  

 

   
  

OSCA (06-18> SM30 (SMCC) For court Use on/y.- oocument id # 113-smec-
Case 5:19-cv-06052-DGK Docum.

§4§°£§*§7?12?@1?§$65§£$5%%%6§‘Eii;

  

 

AFF|DAV|T OF SERVICE

State of Missouri County of C|inton Circuit Court
Case Number: 19CV-CC00011

Plaintiff/Petitioner:

GEORGE CHERRY

vs.

Defendant/Respondent:

FlRST ADVANTAGE BACKGROUND SERVICES CORP.

Received by HPS Process Service & |nvestigations to be served on Fi'rst Advantage Backgroi.ind Services Corp..
clo Registerecl Agent: CSC-L.awyers lncorporating Service Co., 221 Bolivar Street, Jefferson City, MO 65101.
|. _Qérl/io M. @>E.E F-‘FS . being duly sworn, depose and say that on the Z-l day of fla
20_[_§_ at jQ_:{ tg&.m., executed service by delivering a true copy of the Summoris in Civil Case; and Petilion iri
accordance with state statutes in the manner marked below:

t<j Ri:pisreRED AGENT sER\/icE.~ By serving 5 tie '~‘-FY L€Wls
as . esi-im for the above-named entity.

( ) RECORDS CUSTOD|AN SERV|CE: By serving
as for the above-named entity.

 

() CORPORATE SERV|CE: By sewing
as for the above-named entity.

 

( ) OTHER SERV|CE: As described in the Comments below.
() NON SERV|CE: For the reason detailed in the Comments below.
COMMENTS:

 

 

 

 

 

l certify that l have no interest in the above action, am of legal age and have proper authority in thejurlsdiction in
which this service was made.

g R<`Y/il@)zavr€

Sub§ca?e§and ?wom t(ocl;efore me on thef day PROCESS SER\/ER # f fog ici ' C) 334

Of ___ by the amant WhO iS Appointed in accordance with State Statutes
personally known to me.

_, _ . _ /-) -‘ - . . .
pit-jugde %j//{e(: §§ HPS Process Service & investigations

www.hps rocess.coin
NoTARv Puetie/ *' 1669 .iefi:rson

 

Kansas City, MO 64108

PATR|C|A .,|. ROBERTS (800) 796-9559
Notary Publ§_:-Nolary Seal
STATE OF lVllSSO!iR|-County of Cole Our Job Serial Number: 2019005493

Commissi»:i:;. #12481591
lVly Commlssi';)n .E;`.‘=pires Dec. 4, 2020

Copyright© 1992-2019 Database Services, lnc - Process Server's Too||:iox V8.0h

Case 5:19-cv-06052-DGK Document 1-1 Filed 04/18/19 Page 18 of 18

